DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims including adapting audio notifications in a managed network including storing speech-characteristics parameters for mapping event characteristics to speech characteristics, wherein the database comprises records, and wherein each record is associated with a respective user, and includes user-specific parameters for mapping event characteristics to speech characteristics, the user-specific parameters being customizable according to the respective user, and the speech characteristics including at least one of volume, pitch, tone, or speed and one or more server devices configured to: receive, from a computing device communicatively connected with the managed network, a message indicating an occurrence of a network event, processing the message to designate a particular user for notification of the network event, and to determine (i) a text message associated with the network event, and (ii) specific event characteristics of the network event, wherein 
           Naik (US 8,869,241 B2) discloses detecting and managing network events including determining the severity and type/category of the events and displaying suggested course of actions to address the events, but does not explicitly disclose the combination of limitations recited in the independent claims.
           Veeramani (US 2017/0255345 A1) discloses managing network events including providing actionable responses associated with event notifications, but does not explicitly disclose the combination of limitations recited in the independent claims.
          Lichorowic (US 2013/0077772 A1) discloses initiating a call to a recipient in response to detecting a trigger of a notification event, but does not explicitly disclose the combination of limitations recited in the independent claims.
          Howie (US 2018/0204154 A1) discloses real time network incident detection including transmitting a notification to one or more user devices, but does not explicitly disclose the combination of limitations recited in the independent claims.

         Grenn (US 2017/0077885 A1) discloses generating adaptive notifications based on contexts, but does not explicitly disclose the combination of limitations recited in the independent claims.
         Wang (US 8,655,659 B2) discloses a personalized speech synthesis system including performing a speech synthesis of a text message from the specific speaker, based on the personalized speech feature library associated with the specific speaker and created by the personalized speech feature library creator, thereby to generate and output a speech fragment having pronunciation characteristics of the specific speaker, but does not explicitly disclose the combination of limitations recited in the independent claims.
        Almudafar-Depeyrot (US 10,586,079 B2) discloses parametric adaptation of voice synthesis including choosing text to speech parameters based on user profiles and synthesizing speech for each user based on the user’s parameters, but does not explicitly disclose the combination of limitations recited in the independent claims.
       Zhang (US 2017/0171121 A10 discloses providing user customized content based on preset events including generating a phrase describing occurred events with reference to a manner of speaking of the user of the other device that transmitted the message which has caused the occurrence of the event, but does not explicitly disclose the combination of limitations recited in the independent claims.     


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658